Exhibit 10.47
FIRST AMENDMENT TO
CONSOLIDATED, AMENDED, AND RESTATED LICENSE AGREEMENT
     This First Amendment to Consolidated, Amended, and Restated License
Agreement (the “Amendment”) is entered into as of December 29, 2008 (the
“Amendment Date”) by and between GTx, Inc., a Delaware corporation, located at 3
N. Dunlap Street, Memphis, Tennessee 38163 (“GTx”), and University of Tennessee
Research Foundation, a Tennessee corporation, having an office at UT Conference
Center, Suite 211, 600 Henley Street, Knoxville, Tennessee 37996-4122 (“UTRF”),
for the purpose of amending that certain Consolidated, Amended and Restated
License Agreement, dated July 24, 2007, between GTx and UTRF (the “Original
Agreement”).
     Capitalized terms used but not defined herein shall have the respective
meanings ascribed to such terms in the Original Agreement.
RECITALS
     Whereas, GTx has entered into that certain Exclusive License and
Collaboration Agreement with Merck & Co., Inc., (“Merck”) dated as of
November 5, 2007 (the “Merck Sublicense”), pursuant to which Merck has become
GTx’s exclusive Sublicensee of certain SARM technology licensed to GTx under the
Original Agreement;
     Whereas, a dispute arose between the Parties with respect to the amount of
Sublicense Royalties payable to UTRF under the Original Agreement on account of
certain payments received by GTx in connection with the Merck Sublicense; and
     Whereas, the Parties desire to amend the Original Agreement to clarify
GTx’s payment obligations to UTRF for consideration received by GTx from its
Sublicensees.
     Now, Therefore, in consideration of the foregoing and the covenants and
promises contained in this Amendment and other good and valuable consideration,
the Parties agree as follows:

1.   Amendment of “Sublicense Revenue” Definition. Section 1.47 of the Original
Agreement is hereby amended and restated to read in its entirety as follows:    
  “1.47 “Sublicense Revenue” shall mean all payments actually received by GTx
pursuant to and in connection with each Sublicense, including, without
limitation, up-front license fees, milestone payments, license maintenance fees,
election fees, and all other fees and payments received by GTx under each such
Sublicense agreement, subject to the following:

  A.   Deductions. There shall be deducted from Sublicense Revenue payments
received by GTx as reimbursement for actual, otherwise unreimbursed,
out-of-pocket expenses as set out in the applicable Sublicense agreement,

 



--------------------------------------------------------------------------------



 



      provided that only reimbursements for expenses incurred in the development
of one or more Licensed Products covered by such Sublicense agreement may be
deducted from Sublicense Revenue and then only to the extent of expenses
incurred from and after the date of the Sublicense agreement for pre-clinical or
clinical research and development, including development of the formulation and
manufacturing process, manufacturing of preclinical and clinical supplies and
analytical and stability testing as required by the Food and Drug Administration
to support a New Drug Application (“NDA”) filing for the Licensed Product and
any NDA Third Party preparation costs and filing fees. No part of the research
funding payable by Merck to GTx pursuant to Section 8.1 of the Merck Sublicense
as reimbursement for basic research and medicinal chemistry activities or any
other reimbursements which GTx may receive for activities in support of
Development Programs (as defined in the Merck Sublicense) under Section 4.5 of
the Merck Sublicense will be considered Sublicense Revenue. Additionally,
Sublicense Revenue will not include any payments made to Third Parties by or on
behalf of a Sublicensee for conducting clinical trials, filing new drug
applications, commercially launching a product and/or marketing and selling a
product, since these are not payments received by GTx from a Sublicensee on
account of the Sublicense.

  B.   Exclusions. Sublicense Revenue will not include:

  (a)   running royalties received by GTx that are calculated as a percentage of
Sublicensee’s Net Sales;     (b)   consideration paid to GTx in exchange for
securities of GTx up to the “fair market value” (as hereinafter defined) of such
securities;     (c)   any milestone payments and royalty payments received by
GTx from Merck under Sections 8.4 and 8.5 of the Merck Sublicense, but only to
the extent such payments are on account of Products (as defined in the Merck
Sublicense) which are not Licensed Products hereunder;     (d)   in the event
the Sublicense of Licensed Subject Matter is granted in conjunction with a
license of distinct GTx technology that is not Licensed Subject Matter (“Other
Technology”), amounts allocable to such Other Technology as reasonably
established by GTx and the Sublicensee and set out in the Sublicense agreement;
provided that if no such allocation is made in the Sublicense agreement, then
the prorated portion of any fees or payments (not otherwise excluded or deducted
pursuant to this Section 1.47) made to GTx under such Sublicense agreement in
consideration for such Other Technology shall be excluded; and

2



--------------------------------------------------------------------------------



 



  (e)   up-front fees received by GTx from Ortho Biotech Products L.P. pursuant
to the Joint Collaboration and License Agreement entered into with GTx effective
as of March 16, 2004.

For purposes of this Section 1.47B., “fair market value” shall mean (1) with
respect to the Common Stock of GTx, the closing price of the Common Stock as
quoted or traded on the NASDAQ Global Market (or other applicable exchange or
public market) on the day of closing of such stock sale, or if the closing of
such stock sale does not take place on a trading day, the closing price on the
last trading day prior to the day of closing of such stock sale; and (2) with
respect to any other security of GTx other than Common Stock, the parties shall
seek in good faith to agree on the fair market value of such security and in the
event the parties cannot mutually agree on such value, the determination of fair
market value shall be submitted to dispute resolution pursuant to Section 11.1.
For clarity, all up-front fees already received by GTx from Merck pursuant to
the Merck Sublicense and reported to UTRF prior to the Amendment Date (including
without limitation, the license fee paid pursuant to Section 8.2 of the Merck
Sublicense and the equity investment made pursuant to Section 8.3 of the Merck
Sublicense) and all up-front fees already received by GTx from Ortho Biotech
Products L.P. pursuant to the Joint Collaboration and License Agreement entered
into with GTx effective as of March 16, 2004 shall not be considered Sublicense
Revenue hereunder. Also for clarity, in the case of the purchase of securities
of GTx by a Sublicensee or an Affiliate of Sublicensee, (i) if such securities
are acquired in connection with the receipt of rights under Licensed Subject
matter, then any amounts paid in excess of the fair market value of such
securities shall be included as an element of Sublicense Revenue, (ii) if such
securities are acquired by a Sublicensee in a transaction not in connection with
the grant of rights (or the grant of further rights) under Licensed Subject
Matter, then no portion of the purchase price of such securities shall
constitute Sublicense Revenue, regardless of the relationship between purchase
price and fair market value, and (iii) if GTx were to be acquired by a
Sublicensee or an Affiliate of a Sublicensee, no portion of the purchase price
in any form shall be Sublicense Revenue.”

2.   Amendment to Dispute Resolution. Section 11.1 of the Original Agreement is
hereby amended and restated to read in its entirety as follows:       “11.1
Except for the right of either party to apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or to prevent irreparable
harm, any and all claims, disputes or controversies arising under, out of, or in
connection with this Agreement, including without limitation any dispute with
respect to the scope of this Section 11, shall be resolved upon thirty (30) days
written notice of either party to the other by final and binding arbitration in
Knoxville, Tennessee (or other site acceptable to both Parties) under the
Commercial Arbitration Rules of the American Arbitration Association, or the

3



--------------------------------------------------------------------------------



 



    Patent Arbitration Rules if applicable, then in effect. The arbitrator(s)
shall have no power to add to, subtract from or modify any of the terms or
conditions of this Agreement, nor to award punitive damages. The prevailing
party in any such arbitration shall, in addition to recovering reasonable
out-of-pocket costs of the arbitration, be entitled to an award of reasonable
attorneys fees incurred in connection with the arbitration and any action
necessary to perfect the arbitration award as a judgment, and for any collection
action required to secure payment of any arbitration award. Any award rendered
in such arbitration may be entered and enforced by either party in either the
courts of the State of Tennessee or in the United States District Court for the
Eastern District of Tennessee, to whose jurisdiction for such purposes UTRF and
GTx each hereby irrevocably consents and submits, or in any other United States
court having jurisdiction.”

3.   Amendment to Assignability. Section 13.1 of the Original Agreement is
hereby amended and restated to read in its entirety as follows:       “13.1 This
Agreement shall be binding upon and shall inure to the benefit of UTRF and its
assigns and successors, and shall be binding upon and shall inure to the benefit
of GTx and its assigns provided that prior written approval by UTRF is first
obtained, which approval shall not be unreasonably withheld. Notwithstanding the
foregoing, no prior written approval from UTRF shall be required for any
assignment by GTx to (i) an Affiliate of GTx (or any entity into which GTx shall
have been merged or consolidated, provided that at least 51% of such merged or
consolidated entity is owed by shareholders holding at least 51% of GTx
immediately prior to such merger or consolidation) or (ii) a Third Party which
acquires all or substantially all of GTx’s assets or a Controlling interest in
the business to which this Agreement relates if, but only if, the Third Party
can reasonably demonstrate prior to such transaction, either: (I) a financial
net worth or market cap equal to or greater than the financial net worth of GTx
existing prior to the acquisition, but not less than a net worth of One Hundred
Million Dollars ($100,000,000); or (II) a market cap of Five Hundred Million
Dollars ($500,000,000). No assignment shall be deemed effective unless such
assignee has agreed in writing to be bound by the terms and provisions of this
Agreement. Any attempt to assign or assignment made in violation of this
Section 13.1 shall be void ab initio. GTx shall give notice to UTRF of any
assignment of this Agreement within thirty (30) days thereafter, such notice to
include a copy of assignee’s written agreement to be bound by the terms and
provisions of this Agreement. For the avoidance of doubt, any consideration
received by GTx from a permitted assignee in consideration of an assignment
pursuant to this Section 13.1 shall not be deemed Sublicense Revenue.”

4.   Clarification of the Treatment of Other Payments Under the Merck
Sublicense. For the avoidance of doubt, the Parties desire to confirm the
treatment of payment received to date and which may be received in the future
under the Merck Sublicense as follows:

  (a)   Merck Opt-In. Fifty percent (50%) of any payment received by GTx from
Merck pursuant to Section 3.4.3(ii) of the Merck Sublicense made in

4



--------------------------------------------------------------------------------



 



      consideration of the Merck Opt-In shall not be treated as Sublicense
Revenue under the Agreement, but one hundred percent (100%) of any payment
received on account of milestones under Section 3.4.3(iii) will be considered
Sublicense Revenue.

  (b)   Royalty Payments Under Merck Sublicense. UTRF shall be paid Running
Royalties on Merck’s receipts from sales of Product (as defined in the Merck
Sublicense) solely to the extent that such Product is a Licensed Product under
the Agreement.     (c)   Intellectual Property. Any payment received by GTx from
Merck pursuant to Article 12 of the Merck Sublicense for shared costs and
expenses of patent prosecution, maintenance, enforcement and defense shall not
be treated as Sublicense Revenue under the Agreement, provided that such costs
and expenses are incurred after the Effective Date of the Merck Sublicense.    
(d)   Indemnification. Any payment received by GTx from Merck pursuant to
Article 11 of the Merck Sublicense shall not be treated as Sublicense Revenue
under the Agreement.     (e)   Effect of Termination. The treatment of any
payments received by GTx from Merck pursuant to Merck’s continuing payment
obligations under Article 14 of the Merck Sublicense shall be based on whether
or not such payments would have constituted Sublicense Revenue if they had been
paid prior to the date of termination of the Merck Sublicense.

5.   Governing Law; Jurisdiction. This Amendment shall be governed by and
construed in accordance with the laws of Tennessee, without regard to conflicts
of laws provisions.

6.   Entire Agreement. This Amendment and the Original Agreement (except to the
extent expressly amended by this Amendment) collectively embody the entire,
final and complete agreement and understanding between the parties and replace
and supersede all prior discussions and agreements between the parties with
respect to the subject matter hereof of thereof. The Agreement, as hereby
amended, remains in full force and effect.

7.   Counterparts. This Amendment may be executed in two counterparts (which may
be delivered by facsimile or PDF), each of which shall be an original and both
of which together shall constitute the same document.

[Signature Page Follows].

5



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties hereto have duly executed this Amendment as
of the Amendment Date.

                  GTx, Inc.   University of Tennessee Research Foundation    
 
               
By:
  /s/ Henry P. Doggrell
 
  By:   /s/ Fred D. Tompkins
 
   
 
               
Name:
  Henry P. Doggrell   Name:   Fred D. Tompkins    
 
               
 
               
Title:
  VP, General Counsel   Title:   President    
 
               

6